Willson, J.
Motions to dismiss the writs of error in these cases, have been made by the Assistant Attorney General, upon the ground that, being criminal cases, they cannot be brought before this court in any other manner than by appeal. In Hart et al. v. The State, this day decided, this question has been discussed and determined, and in accordance with the conclusion arrived at in that case, the motions to dismiss are overruled. (Ante, p. 555.)
In accordance also with the decision in the Hart case, we hold that it was proper for the county court to render and enter judgments final upon the judgment nisi at a civil term of said court. This is contrary to the decisions in Cassady v. The State, 4 Texas Ct. App., 96; Carter v. The State, Id. 165; and Wills v. The State, Id. 613; but those decisions were rendered before the adoption of the Revised Code of Criminal Procedure, and in view of the changes made in that Code are no longer applicable. As the law now is, the procedure in such cases is on the civil side of the docket, after judgment nisi, and it is proper practice to hear and determine the scire facias at a civil instead of at a criminal term of the court.
Without discussing the several other assignments of' error which appear in the record, we will say that we have carefully considered each of them, and the authorities cited in support of them, and we find no material error in the proceedings and " judgments, and the judgments are therefore affirmed.

Affirmed.

Opinion delivered March 17, 1883.